On Petition eor Rehearing.
[Decided January 2, 1918.]
Per Curiam.
A petition for a modification of the decision directed in this cause has been filed by the relator, and a petition for a rehearing has been filed by the respondent. The relator’s petition calls attention to an error inadvertently made by us in failing to notice that a certain tract of land mentioned in the decree was directed to be reconveyed without the alternative of a money judgment. It was our intention to direct that the decree be carried into execution as originally entered and as affirmed by this court, and it follows as of course that the relator is entitled to a reconveyance of the tract of land mentioned. The order of court contained in *107the original opinion, in so far as it conflicts with this idea, is modified accordingly.
The petition for rehearing filed by the respondents presents no new questions. Everything contended for therein was before us on the original hearing and received the consideration of the court. While many of the points discussed were not specifically mentioned in the opinion, it was thought not necessary, as the questions decided concluded the matters between the parties.
The petition is denied.